Exhibit 10.1

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (“Agreement”) is effective as of the 6th day of
May, 2013 (“Effective Date”) among Blackstone TM L.L.C. (the “Licensor”) and
Capital Trust, Inc., a corporation organized under the laws of the State of
Maryland (“Licensee”).

WHEREAS, Licensor is the owner of the service mark, corporate name and trade
name “Blackstone” (the “Mark”), including U.S. Registration Nos. 1,986,927 and
2,374,887;

WHEREAS, Licensee is a real estate finance company that conducts its operations
as a real estate investment trust (the “Licensee Business”); and

WHEREAS, Licensee desires to rebrand the Licensee Business using the Company
Name (as defined below), including by filing name change documentation with the
State Department of Assessments and Taxation of Maryland, and Licensor is
willing to permit Licensee to use the Company Name,

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Grant of Rights; Sublicensing.

Section 1.1. License Grant. Subject to the terms and conditions herein, Licensor
hereby grants to Licensee a fully paid-up, royalty-free, non-exclusive,
non-transferable (subject to Section 8), worldwide license to use the Mark,
during the Term of this Agreement, solely (a) in connection with the Licensee
Business and (b) as part of the trademark , corporate name or trade name
“Blackstone Mortgage Trust” or “Blackstone Mortgage Trust, Inc.,” (including in
the form set forth on Schedule A hereto) (collectively, the “Company Name” ).
During the Term of this Agreement, Licensee may use the ticker symbol “BXMT” to
identify itself on the New York Stock Exchange or any other stock exchange
approved in writing by Licensor in its sole discretion. For clarity, the license
in this Section 1.1 covers only the exact Company Name; Licensee shall have no
right to use the Mark standing alone or any modification, stylization or
derivative of (or, other than as set forth on Schedule A hereto, a logo
containing) the Company Name without the prior written consent of Licensor in
its sole discretion.

Section 1.2. Sublicensing. Licensee shall not sublicense its rights under this
Agreement except to a current or future wholly owned subsidiary of Licensee, and
then only with the prior written consent of Licensor, provided that (a) no such
subsidiary shall use the Mark as part of a name other than the Company Name
without the prior written consent of Licensor in its sole discretion and (b) any
such sublicense shall terminate automatically, with no need for written notice,
if (x) such entity ceases to be a wholly owned subsidiary, (y) this Agreement
terminates for any reason or (z) Licensor gives notice of such termination.
Licensee shall be responsible for any such sublicensee’s compliance with the
provisions of this Agreement, and any breach by a sublicensee of any such
provision shall constitute a breach of this Agreement by Licensee.

Section 1.3. Subsidiaries. Neither Licensee nor any of its current or future
subsidiaries shall use a new trademark, corporate name, trade name or logo that
contains the Mark without the prior written consent of Licensor in its sole
discretion, and any resulting license shall be governed by a new agreement
between the applicable parties and/or an amendment to this Agreement.



--------------------------------------------------------------------------------

Section 1.4. Reservation of Rights. All rights not expressly granted to Licensee
in this Agreement are reserved to Licensor.

2. Ownership. Licensee acknowledges and agrees that, as between the parties,
Licensor is the sole owner of all right, title and interest in and to the
Mark. Licensee agrees not to do anything inconsistent with such ownership,
including directly or indirectly challenging, contesting or otherwise disputing
the validity or enforceability of, or Licensor’s ownership of or right, title or
interest in, the Mark (and the associated goodwill), including without
limitation, arising out of or relating to any third-party claim, allegation,
action, demand, proceeding or suit (“Action”) regarding enforcement of this
Agreement or involving any third party. The parties intend that any and all
goodwill in the Mark arising from Licensee’s or any applicable sublicensee’s use
of the Company Name shall inure solely to the benefit of
Licensor. Notwithstanding the foregoing, in the event that Licensee is deemed to
own any rights in the Mark, Licensee hereby irrevocably assigns (or shall cause
such sublicensee to assign), without further consideration, such rights to
Licensor together with all goodwill associated therewith.

3. Registration. Licensor agrees that Licensee may register the Company Name as
a corporate name, provided that such registration shall not grant Licensee any
interest in the Mark. Licensee shall not register a domain name or a social
media identifier containing or comprising the Company Name without Licensor’s
prior written consent, which shall not be unreasonably withheld, provided that
(a) at Licensor’s option, Licensor may serve as the registrant or owner of
record of such domain name or social media identifier, and (b) if Licensor
allows Licensee to serve as the registrant or owner of record of such domain
name or social media identifier, such registration shall not grant Licensee any
interest in the Mark.

4. Use of the Company Name.

Section 4.1. Quality Control. Licensee shall use the Company Name in a manner
consistent with Licensor’s high standards of and reputation for quality, and in
accordance with good trademark practice wherever the Company Name is
used. Licensee shall not take any action that could reasonably be expected to be
detrimental to the Mark or the goodwill associated therewith. Licensee shall use
with the Company Name any applicable trademark notices as may be requested by
Licensor or required under applicable laws.

Section 4.2. Samples. Upon request by Licensor, Licensee shall furnish to
Licensor representative samples of all advertising and promotional materials in
any media that use the Company Name. Licensee shall make any changes to such
materials that Licensor requests to comply with Section 4.1, or to preserve the
validity of Licensor’s rights in the Mark.

Section 4.3. Compliance with Laws. Licensee shall, at its sole expense, comply
at all times with all applicable laws, regulations, exchange and other rules and
reputable industry practice pertaining to the Licensee Business and the use of
the Company Name.

 

2



--------------------------------------------------------------------------------

5. Termination.

Section 5.1. Term. The term of this Agreement (“Term”) commences on the
Effective Date and continues in perpetuity, unless termination occurs pursuant
to the other provisions of this Section 5.

Section 5.2. Termination for Convenience. Either party may terminate this
Agreement for any reason upon 90 days’ prior written notice to the other party.
Upon notification of termination by Licensee under this Section 5.2, Licensor
may elect to effect termination of this Agreement immediately at any time after
30 days from date of such notification.

Section 5.3. Termination for Breach. If either party materially breaches one or
more of its obligations hereunder, the other party may terminate this Agreement,
effective upon written notice, if the breaching party does not cure such breach
within 15 days written notice thereof (or any mutually-agreed extension).
Licensor may terminate this Agreement immediately, effective upon written
notice, if Licensee violates or attempts to violate Section 9.

Section 5.4. Termination of Management Agreement. This Agreement shall terminate
immediately if (a) BREDS / CT Advisors L.L.C. or another affiliate of Licensor
is no longer acting as manager (any such entity, the “Manager”) to Licensee
under the Amended and Restated Management Agreement, dated as of March 26, 2013
(as the same may be amended, modified or otherwise restated, the “Management
Agreement”), or a similar agreement, or (b) if the Manager is no longer an
affiliate of Licensor. Upon notification of termination or non-renewal of the
Management Agreement by Licensee to Manager, Licensor may elect to effect
termination of this Agreement immediately at any time after 30 days from date of
such notification.

Section 5.5. Termination for Bankruptcy. Licensor has the right to terminate
this Agreement immediately upon written notice to Licensee if (a) Licensee makes
an assignment for the benefit of creditors; (b) Licensee admits in writing its
inability to pay debts as they mature; (c) a trustee or receiver is appointed
for a substantial part of Licensee’s assets or (d) to the extent termination is
enforceable under local law, a proceeding in bankruptcy is instituted against
Licensee which is acquiesced in, is not dismissed within 120 days, or results in
an adjudication of bankruptcy. In the event of any of the foregoing, Licensor
shall have the right, in addition to its other rights and remedies, to suspend
Licensee’s rights regarding the Company Name while Licensee attempts to remedy
the situation.

Section 5.6. Effect of Termination; Survival. Upon termination of this Agreement
for any reason, (a) Licensee shall immediately, except as required by law,
regulation or exchange rules, (i) cease all use of the Company Name, (ii) at
Licensor’s option, cancel or transfer to Licensor any corporate names, domain
names or social media identifiers containing or comprising the Company Name,
(iii) cease all use of the ticker symbol “BXMT” in connection with the New York
Stock Exchange or any other applicable exchange and (iv) destroy all existing
inventory of materials bearing the Company Name, in each case, at Licensee’s
expense; and (b) the parties shall cooperate so as to best preserve the value of
the Mark and the Company Name. Section 3, this Section 5.6, and Sections 7.2,
7.3, 8 and 9 shall survive termination of this Agreement.

 

3



--------------------------------------------------------------------------------

6. Infringement. Licensee shall notify Licensor promptly after it becomes aware
of any actual or threatened infringement, imitation, dilution, misappropriation
or other unauthorized use or conduct in derogation (“Infringement”) of the Mark
or the Company Name. Licensor shall have the sole right to bring any Action to
remedy the foregoing, and Licensee shall cooperate with Licensor in same, at
Licensor’s expense.

7. Representations and Warranties; Limitations.

Section 7.1. Each party represents and warrants to the other party that:

(a) This Agreement is a legal, valid and binding obligation of the warranting
party, enforceable against such party in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights and remedies generally, and subject,
as to enforceability, to the effect of general principles of equity (regardless
of whether enforcement is considered in a proceeding at law or in equity);

(b) The warranting party is not subject to any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body that
would or might interfere with its performance of any of its material obligations
hereunder; and

(c) The warranting party has full power and authority to enter into and perform
its obligations under this Agreement in accordance with its terms.

Section 7.2. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
AGREEMENT, THE MARK OR THE COMPANY NAME, AND EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING ANY WITH RESPECT TO TITLE,
NON-INFRINGEMENT, MERCHANTABILITY, VALUE, RELIABILITY OR FITNESS FOR USE.
LICENSEE’S USE OF THE COMPANY NAME IS ON AN “AS-IS” BASIS.

Section 7.3. EXCEPT WITH RESPECT TO LICENSEE’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 8, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES (INCLUDING
LOST PROFITS OR GOODWILL, BUSINESS INTERRUPTION AND THE LIKE) RELATING TO THIS
AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

8. Indemnification.

Section 8.1. Indemnity by Licensee. Licensee will defend at its expense,
indemnify and hold harmless Licensor and its affiliates and their respective
directors, officers, employees, agents and representatives from any losses,
liabilities, damages, awards, settlements, judgments, fees, costs or expenses
(including reasonable attorneys’ fees and costs of suit) arising out of or
relating to any third-party Action against any of them that arises out of or
relates to (i) any breach by Licensee of this Agreement or its warranties,
representations, covenants and undertakings hereunder; (ii) Licensee’s operation
of the Licensee Business; or (iii) any claim that Licensee’s use of the Company
Name, other than as explicitly authorized by this Agreement, Infringes the
rights of a third party.

 

4



--------------------------------------------------------------------------------

Section 8.2. Indemnification Procedure. Licensor will promptly notify Licensee
in writing of any indemnifiable claim and promptly as practicable tender its
defense to Licensee. Any delay in such notice will not relieve Licensee from its
obligations to the extent it is not prejudiced thereby. Licensor will cooperate
with Licensee at Licensee’s expense. Licensee may not settle any indemnified
claim without Licensor’s prior, written consent in Licensor’s sole
discretion. Licensor may participate in its defense with counsel of its own
choice at its own expense.

9. Assignments. Licensee may not assign, transfer, pledge, mortgage or otherwise
encumber this Agreement or its right to use the Company Name, in whole or in
part, without the prior written consent of Licensor in its sole discretion,
except to a successor organization that is solely the result of a name change by
Licensee. For the avoidance of doubt, a merger, change of control,
reorganization or sale of all or substantially all of the stock of Licensee
shall be deemed an “assignment” requiring such consent, regardless of whether
Licensee is the surviving entity. Licensee acknowledges that its identity is a
material condition that induced Licensor to enter into this Agreement. Any
attempted action in violation of the foregoing shall be null and void ab initio
and of no force or effect, and shall result in immediate termination of this
Agreement. In the event of a permitted assignment hereunder, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided herein.

10. Miscellaneous.

Section 10.1. Notice. Any notices that may or are required to be given hereunder
by any party to another shall be deemed to have been duly given if
(i) personally delivered or delivered by facsimile, when received, (ii) sent by
U.S. Express Mail or recognized overnight courier, on the second following
business day (or third following business day if mailed outside the United
States), (iii) delivered by electronic mail, when received or (iv) posted on a
password protected website maintained by the Manager and for which the Licensee
has received access instructions by electronic mail, when posted:

 

LICENSOR:

 

Blackstone TM L.L.C.

345 Park Avenue

New York, NY 10154

Attention: John G. Finley

Facsimile: 212.583.5749

  

LICENSEE:

 

Capital Trust, Inc.

345 Park Avenue, 42nd Floor

New York, NY 10154

Attention: Randall S. Rothschild

Facsimile: 646.253.8405

Section 10.2. Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements (including,
without limitation, any prior agreements between the Licensee and Manager),
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

5



--------------------------------------------------------------------------------

Section 10.3. Amendments. Neither this Agreement, nor any terms hereof, may be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto.

Section 10.4. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATE
DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION
OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE LAYING OF VENUE IN SUCH COURT.

Section 10.5. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT.

Section 10.6. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 10.7. Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of this Agreement,
and all matters incident thereto.

Section 10.8. Section Headings. The section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

Section 10.9. Counterparts. This Agreement may be executed by the parties to
this Agreement in any number of separate counterparts (including by facsimile),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

Section 10.10. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

BLACKSTONE TM L.L.C.        CAPITAL TRUST, INC. By:   

/s/ John Finley

      By:   

/s/ Randall S. Rothschild

   Name:   JOHN FINLEY          Name:   RANDALL S. ROTHSCHILD    Title:  
AUTHORIZED SIGNATORY          Title:   SECRETARY AND MANAGING                
DIRECTOR, LEGAL AND COMPLIANCE

 

7



--------------------------------------------------------------------------------

SCHEDULE A

 

LOGO [g531583g77v35.jpg]

 

 

 

8